Citation Nr: 9910105	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for a psychiatric disorder.  A personal hearing 
was held before a member of the Board at the RO (i.e. a 
Travel Board hearing) in November 1998.


FINDINGS OF FACT

A chronic acquired psychiatric disorder clearly and 
unmistakably preexisted the veteran's active service, and 
there was no increase in severity of the underlying condition 
on account of service; he also has a personality disorder.


CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and the pre-service chronic acquired psychiatric 
disorder was not aggravated by service; service connection 
for a personality disorder is legally precluded.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1988 to July 1992.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in November 1987, his psychiatric system was listed 
as normal.  In a report of medical history completed in 
November 1987 in conjunction with the enlistment medical 
examination, the veteran reported a history of nervous 
trouble and dizziness.  The reviewing examiner noted that the 
veteran had no current disability resulting from nervousness, 
and noted that the veteran denied receiving medical treatment 
for this condition.  The examiner also indicated that the 
veteran reported dizzy spells when nervous, with no fainting 
or current disability.

At an October 1988 dental examination, performed several days 
after the veteran commenced active duty, he gave a past 
history of occasional dizziness and nervousness.  A November 
1988 medical record shows that the veteran was interviewed 
and reported treatment by a psychologist in the past, and 
said he was not given a diagnosis or treated on an inpatient 
basis.  The examiner noted that the veteran was found to be 
psychologically fit for duty.

A June 1989 treatment note shows that the veteran related he 
had difficulty adapting and requested to be assigned to shore 
duty.  He reported depression although he denied a sad mood.  
He reported six years of psychotherapy which ended only 
months before enlistment.  On mental status examination, he 
presented as a passive young man with no disorder of thought 
process or content.  The diagnostic impression was an 
immature personality and rule out dysthymic disorder.  On 
psychiatric consult in July 1989, he complained of anxiety 
and irritability over the stress of ship life.  The examiner 
questioned whether he had early panic or phobic disorder.  
The diagnostic impression was a passive personality.

In January 1990, the veteran was treated for complaints of a 
depressed mood without suicidal or homicidal ideation.  In 
March 1990 he was treated for complaints of stress.

In early January 1991, the veteran was treated for complaints 
of depression; he reported a history of psychiatric therapy 
for a period of six years prior to enlistment.  The examiner 
noted that he had previously treated the veteran on several 
occasions for intermittent crises in his life.  The diagnosis 
was adjustment disorder/passive disorder.  On evaluation the 
next day he was diagnosed with personality disorder with 
immature and antisocial features.

In January 1991, the veteran was treated for complaints of 
"nerves;" the diagnosis was a personality disorder not 
otherwise specified with dependent features.  Subsequent 
treatment notes dated in January 1991 reflect a diagnosis of 
a personality disorder.

An April 1991 treatment note shows that the veteran presented 
with complaints of stress and suicidal ideation.  He reported 
chronic problems with "nerves."  The diagnosis was immature 
personality disorder versus generalized anxiety disorder.  On 
subsequent psychiatric consultation the next day, the 
examiner opined that the veteran was incapable of functioning 
in a shipboard environment and recommended an administrative 
separation with a diagnosis of chronic severe dependent 
personality disorder.  He stated that an Axis I diagnosis was 
not warranted.  An associated April 1991 memorandum shows 
that the veteran was recommended for administrative 
separation due to a dependent personality disorder unless his 
performance improved.

On medical examination performed for administrative 
separation purposes in May 1991, the examiner noted that the 
veteran had a history of a dependent personality disorder, 
with no current disability.  An October 1991 treatment note 
shows that the veteran requested to attend a stress 
management class, for which the examiner scheduled him.

A June 1992 treatment note shows that the veteran presented 
with complaints of nervous shakes, nausea, and bowel 
irregularity.  He reported a history of a dependent 
personality disorder.  On mental status examination, the 
veteran had a depressed and flattened affect, and he was 
alert and oriented with no suicidal or homicidal ideation.  
The diagnoses were acute anxiety attacks, history of 
dependent personality disorder, and questionable irritable 
bowel syndrome.

On medical examination performed for separation purposes in 
June 1992, the examiner noted that the veteran had a 
dependent personality disorder with no current disability.  A 
psychiatric disorder was not diagnosed. In a report of 
medical history completed in June 1992, the veteran reported 
a history of dizziness or fainting spells, depression or 
excessive worry, and nervous trouble.  

The veteran was given a regular (non-medical) release from 
active duty in July 1992, and transferred to the Naval 
Reserve.  In a report of medical history completed for the 
Reserve in October 1992, the veteran reported a history of 
dizziness or fainting spells, depression or excessive worry, 
and nervous trouble.  The reviewing examiner noted that the 
latter complaints were situational and related to school and 
money issues, and that the veteran reported a dependent 
personality and said he was suicidal on one previous 
occasion.  The veteran related he had dizziness when he 
hyperventilated.

The first post-service medical evidence reflecting treatment 
for a psychiatric disorder is dated in June 1993.  A June 
1993 VA outpatient treatment record shows that the veteran 
presented with complaints of shortness of breath, sharp chest 
pain, and occasional lightheadedness without relation to 
exertion.  The examiner opined that the veteran's condition 
was panic disorder versus anxiety disorder.  The diagnostic 
impression was anxiety.

Private medical records from Dr. R. Petroff dated from June 
1993 to October 1994 reflect treatment for a variety of 
conditions, including obsessive compulsive disorder (OCD).

Private clinical records from Dr. M. S. Arlen dated from 
October 1994 to November 1994 reflect treatment for a 
psychiatric disorder.  By a letter dated in October 1994, Dr. 
Arlen noted that the veteran reported a long history of 
problems dating back to seventh grade.  He indicated that the 
veteran said he had problems with stress during military 
service, during which time he became increasingly insecure 
and indecisive.  Dr. Arlen stated that his initial diagnostic 
impression was OCD, but that the current diagnostic 
impression was borderline schizophrenia with obsessive 
symptoms, and hypochondriasis.  By a letter dated in May 
1997, Dr. Arlen indicated that he treated the veteran from 
October 1994 to November 1994.

Private medical records from Dr. R. Martin dated from 
November 1994 to July 1995 reflect treatment for a 
psychiatric disorder variously classified as anxiety 
disorder, major depressive episode with anxiety, major 
depression with anxiety/panic disorder and OCD, and rule out 
schizoid/dependent personality disorder.  A November 1994 
treatment note shows that the veteran reported a family 
history of nervous problems.  The diagnosis was anxiety 
disorder with depressive and obsessional thoughts.

Private medical records from Dr. Adan dated from November 
1994 to April 1997 reflect treatment for a psychiatric 
disorder, variously classified, and for dependent personality 
disorder.  An April 1997 treatment note reflects a diagnosis 
of OCD.

VA medical records dated from February 1997 to April 1998 
reflect treatment for OCD.
 
By a letter dated in June 1997, C. J. Tuss, a private social 
worker and licensed counselor at The Hanna Perkins Center for 
Child Development, stated that prior to service, he treated 
the veteran intensively, five times weekly, from September 
1981 to October 1988 for OCD, panic disorder, and borderline 
intellect, as well as an underlying schizophrenic process.  
He said the veteran improved with treatment and was able to 
graduate from high school and enter military service.  He 
said he told the veteran at that time that he might require 
further therapy.

By a letter dated in February 1998, a private physician, Dr. 
D. W. Badal, stated that he currently treated the veteran for 
severe chronic OCD, and comorbid depression.  He said that 
the veteran's service medical records showed that he was 
beginning to get too sick to perform his job.  He opined that 
the veteran was currently disabled for employment.

At a May 1998 VA general medical examination, the veteran 
reported that he developed OCD shortly after service 
discharge.  On review of the psychiatric system, the examiner 
noted that the veteran had a history of OCD.

In June 1998, the RO granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, based on psychiatric problems.  In July 1998, the 
veteran reported that he was recently awarded disability 
benefits from the Social Security Administration.

By a letter dated in November 1998, Dr. Badal stated that he 
had treated the veteran for OCD, major depressive disorder, 
and dependent personality disorder from October 1997 to the 
present.

By a letter dated in November 1998, C.J. Tuss (the veteran's 
preservice therapist) stated that the veteran asked him to 
write a letter describing how his military service aggravated 
his mental and emotional equilibrium.  He said that he 
treated the veteran prior to service, and did not examine him 
again until after his discharge, on one occasion.  He said 
that at the time of the one post-service session, it was 
clear that the veteran's participation in military life was 
stressful, and that his old troubles of being frightened and 
obsessional had returned.

At a November 1998 Travel Board hearing, the veteran stated 
that he was treated for a psychiatric disorder prior to 
service, but did not recall that he was diagnosed with OCD at 
that time.  He said he was treated for anxiety, stress, and 
dependent personality disorder during service, and that he 
manifested traits of OCD at that time.  He asserted that 
military service aggravated his pre-existing psychiatric 
disorder.  He reported that after service he was first 
treated for a psychiatric disorder by Dr. Petroff in 1993, 
with ongoing treatment since that time.

II.  Analysis

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

A psychiatric disorder was not objectively noted on the 
service entrance examination in November 1987.  Thus, the 
presumption of soundness applies, although it may be rebutted 
by clear and unmistakable evidence showing pre-service 
existence of a psychiatric disorder.  The Board finds that 
such presumption is rebutted as to this condition as the 
medical evidence clearly and unmistakably establishes that 
the veteran had a psychiatric disorder prior to his entrance 
into active service in October 1988.  Such evidence shows 
that he was treated for OCD, panic disorder, and borderline 
intellect, as well as an underlying schizophrenic process, 
five days per week from September 1981 to October 1988 
(immediately prior to service entry in October 1988). 

As the psychiatric disorder preexisted service, service 
connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service, not just intermittent flare-ups of symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The service 
medical records show that he was treated intermittently for 
complaints of anxiety and stress.  He was variously diagnosed 
with an immature personality and rule out dysthymic disorder, 
questionable early panic or phobic disorder, passive 
personality, adjustment disorder/passive disorder, 
personality disorder with immature and antisocial features, 
personality disorder not otherwise specified with dependent 
features, acute anxiety attacks, and dependent personality 
disorder.  The latter diagnosis was noted on separation 
medical examination in June 1992.  The service medical 
records do not suggest that the pre-service psychiatric 
disorder became worse in service, and in fact such records do 
not indicate a diagnosis of a chronic acquired psychiatric 
disorder (as distinguished from a personality disorder, which 
is not a disability for VA compensation purposes).   Such 
indicates no aggravation of the underlying psychiatric 
condition.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

The veteran was given a regular (non-medical) release from 
active duty in July 1992, and transferred to the Reserve.  
When reporting his medical history for the Reserve in October 
1992, he gave a history of situational psychiatric symptoms.  
The first post-service medical evidence reflecting treatment 
for a psychiatric complaint is dated in June 1993, when the 
veteran was diagnosed with anxiety.  Subsequent VA and 
private medical records reflect ongoing treatment for a 
psychiatric disorder, predominantly diagnosed as OCD.  

Although a private therapist opined that the veteran's pre-
service psychiatric problems returned during service, he did 
not specifically state that the veteran's psychiatric 
disorder was aggravated by service.  Moreover, review of the 
medical evidence pertaining to the veteran's mental health 
before, during, and shortly after service indicates no 
worsening of the pre-service psychiatric disorder on account 
of service.  For years prior to service (including the month 
he entered active duty) his psychiatric symptoms were of a 
magnitude that he required psychotherapy 5 days per week.  In 
contrast, psychiatric symptoms and treatment during service 
were only intermittent and there is no indication of chronic 
worsening of the underlying condition.  Psychiatric problems 
did not require treatment again until about a year after 
service.  The overall picture is one of temporary 
improvement, not worsening, of the pre-service psychiatric 
condition on account of service.  The evidence shows that 
years after service the psychiatric condition deteriorated to 
the point where the veteran became totally disabled, but this 
post-service worsening is not attributable to service.  The 
evidence as a whole demonstrates that the pre-service 
psychiatric disorder did not increase in severity on account 
of service, and thus service aggravation may not found.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

